115 U.S. 221 (1885)
BOSTON MINING COMPANY
v.
EAGLE MINING COMPANY.
Supreme Court of United States.
Submitted October 22, 1885.
Decided October 26, 1885.
IN ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF CALIFORNIA.
No appearance for plaintiff in error.
Mr. George A. Nourse for defendant in error.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
When this cause was reached on the call of the docket it was submitted by the defendant in error on a printed brief. An assignment of errors was not annexed to or returned with the writ of error, as required by § 997 Rev. Stat. At the last term the counsel for the plaintiff in error was permitted to withdraw his appearance, and no one has taken his place. No argument has been submitted in behalf of the plaintiff in error, and no errors have been assigned in any form. We, therefore, affirm the judgment without opening the record.
Affirmed.